      Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 1 of 8



     AFFIDAVIT OF ATF SPECIAL AGENT SHERVIN DHANANI IN SUPPORT
                      OF A CRIMINAL COMPLAINT

     I, Shervin Dhanani, having been sworn, hereby depose and state as follows:

                                    INTRODUCTION

1.   I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives

     (“ATF”). I have been employed as an ATF Special Agent since August 2015, where I am

     currently assigned to the Boston Group II Field Office. As an ATF Special Agent, my

     duties include, among other things, the investigation of violations of laws related to

     firearms trafficking, drug trafficking, firearm possession by prohibited persons, the use of

     firearms in drug trafficking crimes, and the investigation of violations of laws related to

     explosives violations and incendiary (arson) fires. I am a graduate of the ATF National

     Academy and of the Federal Law Enforcement Training Center. Prior to joining ATF, I

     was employed as a Special Agent with the Diplomatic Security Service (“DSS”) for over

     six years. I have previously been the affiant for and participated in the execution of state

     and federal search and arrest warrants pertaining to violations of the federal laws, including

     those referenced above.

2.   Based on my training and experience, I am aware that Title 18, United States Code, Section

     922(a)(3) makes it a federal offense for any person who is not licensed to import,

     manufacture, deal, or collect firearms to willfully transport into or receive in the State

     where he resides any firearm purchased or otherwise obtained by such person outside that

     State with exceptions that are not applicable to this investigation..

3.   I submit this affidavit in support of a criminal complaint charging KENNY ROMERO, not

     being a licensed importer, manufacturer, dealer, or collector, with having willfully

     transported into Massachusetts, the state where he resides, one Keltec model PF-9, 9mm

     semi-automatic pistol bearing serial number RVN45 (the “Keltec firearm”), having
                                               1
      Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 2 of 8



     purchased or otherwise obtained it in Virginia, in violation of 18 U.S.C. §922(a)(3).

4.   The statements contained in this affidavit are based on my participation in this

     investigation, conversations with other ATF agents involved in the investigation,

     information provided to me by officers of the Boston Police Department (“BPD”), and my

     review of records, documents, and other physical evidence obtained during the course of

     this investigation. This affidavit is submitted for the limited purpose of establishing

     probable cause to believe that KENNY ROMERO violated 18 U.S.C. §922(a)(3) on a date

     between November 30, 2016 and December 28, 2016. It therefore does not set forth all of

     my knowledge of this matter.

                 PURCHASE AND RECOVERY OF THE KELTEC FIREARM

5.   In January of 2017, ATF received information that the Keltec firearm was recovered in

     Boston, Massachusetts during a vehicle stop by the Boston Police Department (“BPD”) on

     December 28, 2016. KENNY ROMERO (“ROMERO”), the sole occupant of the vehicle,

     was subsequently arrested and charged with illegal possession of a firearm and narcotics.

     During a search of the vehicle, BPD officers recovered oxycodone hydrochloride pills,

     marijuana, and a scale. BPD records from the arrest show ROMERO’s address as 203 Oak

     Street, Randolph MA 02368.

6.   The ATF National Tracing Center (NTC) determined that CARL NAPPER (“NAPPER”)

     purchased the Keltec firearm on November 30, 2016 (28 days prior to the recovery) from

     Federal Firearms Licensee (FFL) Virginia Arms Company, in Manassas, Virginia. NTC

     records indicate that NAPPER also purchased a second firearm, a Ruger Model LCP, 380

     caliber semi-automatic pistol bearing serial number 371819078 (the “Ruger firearm”). The

     whereabouts of the Ruger firearm are unknown.

7.   On March 22, 2017, the BPD Firearms Analysis Unit determined, through ballistics testing,

                                              2
       Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 3 of 8



      that the Keltec firearm was fired at least once during a shooting incident in Boston on

      December 21, 2016. Specifically, officers learned from a victim of the incident that an

      unknown male raised a firearm and fired one round in the victim’s direction. BPD officers

      recovered one shell casing from the scene, which, upon comparison, BPD determined was

      fired from the Keltec firearm.

8.    On February 14, 2018, ATF Special Agent Deborah Seifert and I interviewed NAPPER

      in Woodbridge, Virginia. During the interview, Special Agent Seifert and I presented

      NAPPER with a copy of the ATF Form 4473, Firearms Transaction Record Part 1,

      recovered from the Virginia Arms Company. The aforementioned form documents the

      sale of the Ruger firearm and the Keltec firearm to NAPPER on November 30, 2016. Upon

      reviewing the form, NAPPER indicated that he filled out the form and that the handwriting

      on the form belonged to him. Furthermore, NAPPER stated that he checked the “yes” box

      next to question 11(a) on the form, which asked if NAPPER was the actual transferee/buyer

      of the firearm(s) listed on the form. NAPPER also verified that his signature was in block

      16 of the form.

9.    Later in the interview, NAPPER admitted that he was, in fact, not the actual purchaser of

      the firearms documented on the ATF Form 4473. NAPPER stated that he had actually

      purchased both the Keltec and Ruger firearms for ROMERO in exchange for $300.

      NAPPER indicated that ROMERO and another acquaintance accompanied NAPPER to

      the firearms dealer in Manassas, Virginia. NAPPER stated that he gave both firearms to

      ROMERO immediately following the purchase.

10.   NAPPER stated that he had known ROMERO for several years but that they were not close

      friends. Special Agent Seifert and I displayed a Massachusetts driver’s license photograph

      of ROMERO to NAPPER and NAPPER indicated that the person in the photograph is the

                                              3
       Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 4 of 8



      individual he knows as “Kenny” and for whom he purchased the Keltec and Ruger

      firearms.

11.   Before the conclusion of the interview, NAPPER voluntarily executed an affidavit on ATF

      form 3270.21. In the affidavit, NAPPER confirmed that he purchased two firearms for

      ROMERO in exchange for $300 and that he filled out the ATF form 4473 that was shown

      to him as described in paragraphs 9 and 10 above.

12.   On March 14, 2018, ATF Special Agent Mattheu Kelsch examined the Keltec firearm and

      determined that it is a “firearm” as defined in Title 18, United States Code, Chapter 44,

      Section 921(a)(3), and was not manufactured in the Commonwealth of Massachusetts.

13.   On June 10, 2019, a query of the ATF Federal Licensing System database showed that

      ROMERO is not and has never been licensed to deal, import, manufacture or collect

      firearms.

             INTERVIEW OF VIRGINIA ARMS COMPANY PERSONNEL

14.   On May 4, 2018, ATF Special Agents interviewed a sales associate (hereinafter “Witness

      1”) at Virginia Arms Company, located in Manassas, Virginia, regarding NAPPER’s

      November 30, 2016 purchase of two pistols.

15.   Witness 1 stated that he remembered two persons coming into the store during the evening

      hours, around 6:00 p.m. Witness 1 said that this specific transaction stood out to him

      because, upon entering the store, the two individuals only focused on looking at lower-

      priced pistols, did not appear to waste any time in locating and buying the firearms, and

      the buyer purchased two similar pistols, both equipped with laser sights.

16.   Investigators presented a photograph of NAPPER to Witness 1, who indicated that he did

      not recognize the individual.

17.   Investigators then presented Witness 1 with a photo array that included eight photographs

                                               4
       Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 5 of 8



      labeled with numbers, which were shown to him one at a time. Witness 1 ultimately

      indicated that he recognized the individual in photograph six, which pictured ROMERO.

18.   Witness 1 informed Special Agents that for all firearms sales, he always requests photo

      identification from the buyer and ensures that the buyer is the person named and pictured

      in the identification before processing the sale. Special Agents showed Witness 1 a copy

      of the ATF Form 4473 from the sales transaction on November 30, 2016 for the Keltec

      firearm and the Ruger firearm. Witness 1 confirmed his signature on the form as the seller.

                          HISTORICAL CELL SITE INFORMATION

19.   Based on my review of law enforcement databases and records related to ROMERO’s

      arrest by BPD, I identified (202)793-0127 as a cellular telephone number used by

      ROMERO.

20.   On November 2, 2018, this Court issued a federal search warrant for the T-Mobile

      telephone number (202)793-0127, which required the production of information including

      subscriber information, call detail records, and historical cell site information from on or

      about November 1, 2016 to on or about January 1, 2017.

21.   Based on my review of the T-Mobile records for the (202)793-0127 telephone number, I

      was able to determine that the subscriber of the account shared the Randolph, MA address

      provided by ROMERO to BPD in the course of his December 2016 arrest.              Based on

      further investigation, I learned that the subscriber was ROMERO’s mother’s boyfriend,

      who lives with ROMERO’s mother at that address and, when interviewed, said that he had

      never used that number and the number was most likely used by ROMERO or ROMERO’s

      mother.

22.   Based on my review of the T-Mobile records for the (202)793-0127 telephone number, I

      identified four outgoing calls to NAPPER’s cellular telephone number on November 18,

                                               5
       Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 6 of 8



      2016; one incoming call from NAPPER’s cellular telephone number on November 19,

      2016; one outgoing call to NAPPER’s cellular telephone number on November 30, 2016;

      and one outgoing call to NAPPER’s cellular telephone number on December 1, 2016. The

      November 30 call to NAPPER occurred at approximately 5:07 p.m., approximately one

      hour and 20 minutes before the sale of the Keltec and Ruger firearms.

23.   I also reviewed the T-Mobile records for the information about ROMERO’s approximate

      locations on November 30, 2016 (the date on which NAPPER purchased the Keltec firearm

      that was recovered from ROMERO on December 28, 2016) and on December 21, 2016

      (the date on which a spent shell casing from the Keltec firearm was recovered by BPD).

24.   A preliminary analysis of the historical cell site records for the (202)793-0127 telephone

      number revealed that from on or about November 29, 2016 to on or about November 30,

      2016, the phone connected to towers in the greater Boston area, then to towers in Maryland,

      followed by towers in Washington, D.C., and finally to a tower in Virginia. Then, from on

      or about December 1, 2016 to on or about December 2, 2016, the phone connected to a

      tower in Virginia, then a tower in Washington, D.C., followed by a tower in Maryland,

      two towers in Connecticut, and finally a tower in the greater Boston area. These records

      demonstrate that a telephone associated with ROMERO traveled from Boston, was in

      Virginia on the same date that NAPPER purchased the Keltec and Ruger firearms

      (November 30, 2016), before traveling back to Boston.

              IDENTIFICATION OF ROMERO’S STATE OF RESIDENCY

25.   As part of this investigation, I have reviewed records regarding ROMERO that are held by

      the Massachusetts Registry of Motor Vehicles (“RMV”), including multiple applications

      for a Massachusetts identification card, electronic images of ROMERO’s current

      Massachusetts identification card, and jury duty notices.

                                               6
         Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 7 of 8



26.     I reviewed three hand-written applications for a Massachusetts identification card in

        ROMERO’s name, dated November 3, 2015; March 15, 2016; and October 19, 2016; a

        hand-written application for a learner’s permit exam dated November 8, 2017; and a hand-

        written application for a learner’s permit dated February 1, 2018. Each application

        includes ROMERO’s date of birth, social security number, an address of 15 Stanley Street

        Apt #1, Dorchester, MA 02125, and a box checked next to “no” in response to the question,

        “In the past 10 years, have you held any class of driver’s license in any other state, country

        or jurisdiction?” Each of the applications is signed “Kenny.”

27.     I also reviewed a Summons for Juror Service ordering KENNY E. ROMERO to report for

        jury service on November 30, 2017 at Suffolk Superior Court. The summons is addressed

        to KENNY E. ROMERO at 15 Stanley Street # 1, Uphams Corner, MA 02125. 1

28.     As part of the investigation, I also reviewed a variety of BPD records documenting

        interactions with ROMERO, the first of which was on March 25, 2016 and the most recent

        of which was on June 3, 2019, with many interactions between those dates. In a review

        of those records, which identify ROMERO as a suspect, arrestee, or person of interest,

        ROMERO is documented as living at 203 Oak Street, Randolph, MA or 15 Stanley Street,

        Dorchester, MA. I know from my experience that these addresses are obtained in a variety

        of ways, but most often by officers asking the person of interest for their home address.

29.     As part of the investigation, ATF agents reviewed Suffolk County Sheriff’s Department

        records,which showed that during the booking process on December 29, 2016, June 21,

        2017, and April 24, 2018, ROMERO provided his address as 203 Oak Street, Randolph,

        MA.




1
    Upham’s Corner is an area of Dorchester, a neighborhood of Boston, MA.
                                                  7
        Case 1:19-mj-01223-DLC Document 1-2 Filed 07/09/19 Page 8 of 8



                                       CONCLUSION

30.   Based on the foregoing, I submit that there is probable cause to believe that on a date

      between on or about November 30, 2016 and on or about December 28, 2016, KENNY

      ROMERO, not being a licensed importer, manufacturer, dealer, or collector of firearms,

      willfully transported into Massachusetts, the state where he resides, one Keltec model PF-

      9, 9mm semi-automatic pistol bearing serial number RVN45, having purchased or

      otherwise obtained said firearm in Virginia, in violation of 18 U.S.C. §922(a)(3).



      I declare that the foregoing is true and correct to the best of my knowledge and belief.


                                                       _____________________________
                                                       SHERVIN DHANANI
                                                       SPECIAL AGENT, ATF


Subscribed and sworn to before me
this 9th day of July, 2019.

__________________________________________
HONORABLE DAVID H. HENNESSY
CHIEF UNITED STATES MAGISTRATE JUDGE




                                               8
